Citation Nr: 1736481	
Decision Date: 08/31/17    Archive Date: 09/06/17

DOCKET NO.  12-11 398	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUE

Entitlement to an initial disability rating greater than 10 percent for degenerative joint disease of the right knee.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

P.S. Rubin, Counsel

INTRODUCTION

The Veteran had active service in the United States Army from May 2008 to May 2009.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a May 2010 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.

In September 2015, the Veteran presented testimony at a travel board hearing before the undersigned Veterans Law Judge.  A transcript of that hearing is associated with the claims folder.  

In December 2015, the Board remanded the appeal for further development.  The case has since been returned to the Board for appellate review.  

Finally, additional Chapter 31 VA vocational rehabilitation records have been associated with the claims folder in 2016, after certification of the Veteran's appeal.  However, the Veteran waived his right to have the RO initially consider this evidence in a February 2016 submission.  Therefore, the Board accepts this additional medical evidence for inclusion in the record and consideration by the Board at this time.  See 38 C.F.R. §§ 20.800, 20.1304 (2016).   


FINDING OF FACT

The Veteran has dislocated semilunar cartilage of the right knee, with frequent episodes of locking, pain, and effusion into the joint, which is associated with his service-connected right knee degenerative joint disease.    



CONCLUSION OF LAW

The criteria are met for an increased initial 20 percent disability rating, but no higher, for arthritis and meniscus injury of the right knee.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 4.1-4.14, 4.21, 4.40, 4.45, 4.59, 4.71a, Diagnostic Code 5258 (2016); VAOPGCPREC 9-98 (August 14, 1998).


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  VA's Duty to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), in part, describes VA's duties to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2014); Honoring America's Veterans and Caring for Camp Lejeune Families Act of 2012, Pub. L. No. 112-154, §§ 504, 505, 126 Stat. 1165, 1191-93; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2016).  

Neither the Veteran nor his representative has raised any issues with regard to the duty to notify or the duty to assist.  See Scott v. McDonald, 789 F.3d 1375, 1381 (Fed. Cir. 2015) (holding that "the Board's obligation to read filings in a liberal manner does not require the Board . . . to search the record and address procedural arguments when the veteran fails to raise them before the Board."); Dickens v. McDonald, 814 F.3d 1359, 1361 (Fed. Cir. 2016) (applying Scott to a duty to assist argument). 

II.  Increased Rating for the Right Knee

Disability ratings are determined by applying the criteria set forth in the VA Schedule for Rating Disabilities, found in 38 C.F.R., Part 4.  The Rating Schedule is primarily a guide in the evaluation of disability resulting from all types of diseases and injuries encountered as a result of or incident to military service.  The ratings are intended to compensate, as far as can practicably be determined, the average impairment of earning capacity resulting from such diseases and injuries and their residual conditions in civilian occupations.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria for that rating.  38 C.F.R. § 4.7. 

In considering the severity of a disability, it is essential to trace the medical history of the veteran. 38 C.F.R. §§ 4.1, 4.2, 4.41.  Consideration of the whole-recorded history is necessary so that a rating may accurately reflect the elements of disability present. 38 C.F.R. § 4.2; Peyton v. Derwinski, 1 Vet. App. 282 (1991).  While the regulations require review of the recorded history of a disability by the adjudicator to ensure a more accurate evaluation, the regulations do not give past medical reports precedence over the current medical findings.

The Board must also assess the competence and credibility of lay statements and testimony.  Barr v. Nicholson, 21 Vet. App. 303, 308 (2007).  In increased rating claims, a Veteran's lay statements alone, absent a negative credibility determination, may constitute competent evidence of worsening, at least with respect to observable symptoms.  See Vazquez-Flores v. Shinseki, 24 Vet. App. 94, 102 (2010), rev'd on other grounds by Vazquez-Flores v. Shinseki, 580 F.3d 1270, 1277 (Fed. Cir. 2009).  

The Veteran has appealed the May 2010 rating decision that granted service connection for his right knee degenerative joint disease.  He has expressed disagreement with the initial 10 percent rating assigned for the right knee since May 10, 2009.  Thus, this case could result in "staged ratings" based upon the facts found during the period in question.  See Hart v. Mansfield, 21 Vet. App. 505, 509-510 (2007); Fenderson v. West, 12 Vet. App. 119, 126 (1999).  The relevant time period for consideration in a claim for an increased initial disability rating is the period beginning on the date that the claim for service connection was filed.  Moore v. Nicholson, 21 Vet. App. 211, 216-17 (2007).  That is to say, the Board must consider whether there have been times since the effective date of his award when his right knee has been more severe than at others for the time period from since May 10, 2009 to the present.  Id.  

The Veteran's right knee degenerative joint disease is currently assigned a 10 percent rating pursuant to 38 C.F.R. § 4.71a, Diagnostic Code 5260 (limitation of flexion of the right knee).  The 10 percent rating has been in effect since May 10, 2009, the day after the Veteran's separation from active duty service.    

Traumatic arthritis under Diagnostic Code 5010 is rated analogous to degenerative arthritis under Diagnostic Code 5003.  Degenerative arthritis, when established by X-ray findings, will be rated on the basis of limitation of motion under the appropriate diagnostic codes for the specific joint or joints involved.  When the limitation of motion of the specific joint or joints involved is noncompensable under the appropriate diagnostic codes, such as the present case, a rating of 10 percent is for application for each such major joint or group of minor joints affected by limitation of motion to be combined, not added under Diagnostic Code 5003.  Limitation of motion must be objectively confirmed by findings such as swelling, muscle spasm or satisfactory evidence of painful motion.  38 C.F.R.  § 4.71a, Diagnostic Code 5003.  For purposes of rating disability from arthritis, the knee is considered a major joint.  38 C.F.R. § 4.45(f).  The diagnostic codes that focus on limitation of motion of the knee are Diagnostic Codes 5260 and 5261.

The provisions of 38 C.F.R. §§ 4.40, 4.45, and 4.59 must be considered in assigning an evaluation for degenerative or traumatic arthritis under Diagnostic Code 5003 or 5010.  Rating personnel must consider functional loss and clearly explain the impact of pain on the disability.  VAOPGCPREC 9-98.

With any form of arthritis, painful motion is an important factor of disability.  The intent of the schedule is to recognize painful motion with joint or periarticular pathology as productive of disability.  Joints that are actually painful, unstable, or malaligned, due to healed injury, should be entitled to at least the minimum compensable rating for the joint.  Special note should be taken of objective indications of pain on pressure or manipulation, muscle spasm, crepitation, and active and passive range of motion of both the damaged joint and the opposite undamaged joint.  38 C.F.R. § 4.59.  Moreover, the Court has held that the application of 38 C.F.R. § 4.59 is not limited to disabilities involving arthritis.  When § 4.59 is raised by the claimant or reasonably raised by the record, even in non-arthritis contexts, VA should address its applicability.  Burton v. Shinseki, 25 Vet. App. 1, 3-5 (2011). 

The Veteran's degenerative joint disease in the right knee was observed to be painful on multiple occasions in the record.  In light of this fact, in the May 2010 rating decision on appeal, the RO awarded the Veteran's current 10 percent rating for arthritis of the right knee pursuant to 38 C.F.R. § 4.59 and Burton v. Shinseki, 25 Vet. App. 1, 3-5 (2011), which together held that joints that are actually painful, unstable, or malaligned, due to healed injury, should be entitled to at least the minimum compensable rating for the joint, even if arthritis is not present.  

Moreover, Diagnostic Code 5003/5010 and 38 C.F.R. § 4.59 provide that painful motion due to degenerative arthritis, which is established by X-ray, is deemed to be limitation of motion and warrants the minimum rating for a joint, even if there is no actual limitation of motion.  Lichtenfels v. Derwinski; 1 Vet. App. 484, 488 (1991).  Hence, the Veteran could have technically been assigned the minimum 10 percent rating for the right knee under Diagnostic Code 5010-5260 for arthritis of the right knee with limitation of flexion.  In short, the Veteran has been assigned a minimum 10 percent rating due to his right knee arthritis confirmed by X-rays, even though his range of motion of the right knee (flexion and extension) would ordinarily be noncompensable.  The Board adds that for painful motion assigned pursuant to 38 C.F.R. § 4.59 and Burton, a lay person is competent to provide "objective" evidence of painful motion.  Petitti v. McDonald, 27 Vet. App. 415, 424-30 (2015).

Normal range of motion of the knee is to zero degrees extension and to 140 degrees flexion.  See 38 C.F.R. § 4.71a, Plate II.  

Under Diagnostic Code 5260, a noncompensable rating will be assigned for limitation of flexion of the leg to 60 degrees; a 10 percent rating will be assigned for limitation of flexion of the leg to 45 degrees; a 20 percent rating will be assigned for limitation of flexion of the leg to 30 degrees; and, a 30 percent rating will be assigned for limitation of flexion of the leg to 15 degrees.  See 38 C.F.R. § 4.71a, Diagnostic Code 5260.  

Under Diagnostic Code 5261, a noncompensable rating will be assigned for limitation of extension of the leg to 5 degrees; a 10 percent rating will be assigned for limitation of extension of the leg to 10 degrees; a 20 percent rating will be assigned for limitation of extension of the leg to 15 degrees; a 30 percent rating will be assigned for limitation of extension of the leg to 20 degrees; a 40 percent rating will be assigned for limitation of extension of the leg to 30 degrees; and, a 50 percent rating will be assigned for limitation of extension of the leg to 45 degrees.  38 C.F.R. § 4.71a, Diagnostic Code 5261.

When an evaluation of a disability is based on limitation of motion, the Board must also consider, in conjunction with the otherwise applicable diagnostic code, any additional functional loss the Veteran may have sustained by virtue of other factors as described in 38 C.F.R. §§ 4.40 and 4.45.  DeLuca v. Brown, 8 Vet. App. 202, 206 (1995).  Such factors include more or less movement than normal, weakened movement, excess fatigability, incoordination, pain on movement, swelling, and deformity or atrophy of disuse.  The provisions of 38 C.F.R. § 4.40 state that disability of the musculoskeletal system is primarily the inability, due to damage or inflammation in parts of the system, to perform normal working movements of the body with normal excursion, strength, speed, coordination and endurance.  A finding of functional loss due to pain must be supported by adequate pathology and evidenced by the visible behavior of the claimant.  38 C.F.R. § 4.40; Johnston v. Brown, 10 Vet. App. 80, 85 (1997).  

Although pain may cause functional loss, pain itself does not constitute functional loss.  Rather, pain must affect some aspect of "the normal working movements of the body," such as "excursion, strength, speed, coordination, and endurance," in order to constitute functional loss.  Mitchell v. Shinseki, 25 Vet. App. 32, 38-43 (2011) (quoting 38 C.F.R. § 4.40).  

Upon review of the evidence, a higher initial 20 percent rating for the Veteran's right knee degenerative joint disease is warranted pursuant to Diagnostic Code 5258 (dislocation of the semilunar cartilage).  This is not a separate, additional rating.  Rather, it replaces the 10 percent rating already assigned for the Veteran's right knee degenerative joint disease under Diagnostic Code 5260.  

In this regard, the Board emphasizes it is permissible to switch diagnostic codes to more accurately reflect a claimant's current symptoms.  See Read v. Shinseki, 651 F. 3d 1296, 1302 (Fed. Cir. 2011) (holding that service connection for a disability is not severed when the situs of the disability, or the diagnostic code associated with it, is corrected to more accurately determine the benefit to which a veteran may be entitled for a service-connected disability).  

In fact, the assignment of a particular diagnostic code is "completely dependent on the facts of a particular case."  Butts v. Brown, 5 Vet. App. 532, 538 (1993).  One diagnostic code may be more appropriate than another based on such factors as an individual's relevant medical history, the diagnosis and demonstrated symptomatology.  Any change in a diagnostic code by a VA adjudicator must be specifically explained.  See Pernorio v. Derwinski, 2 Vet. App. 625, 629 (1992).  In this case, the Board has considered whether another rating code is "more appropriate" than the one used by the RO.  See Tedeschi v. Brown, 7 Vet. App. 411, 414 (1995).

In this regard, under Diagnostic Code 5258, a single 20 percent rating is warranted for dislocation of semilunar cartilage with frequent episodes of locking, pain, and effusion into the joint.  38 C.F.R. § 4.71a.  The 20 percent rating is the only rating available under this diagnostic code.  

Semilunar cartilage is defined externally as the meniscus lateralis articulationis genus (lateral meniscus) and internally as the meniscus medialis articulationis genus (medial meniscus).  See DORLAND'S ILLUSTRATED MEDICAL DICTIONARY 273, 1013 (28th ed. 1994).  

In addition, it is noted that Diagnostic Code 5259 requires consideration of factors of functional loss under 38 C.F.R. § 4.40 and § 4.45 because removal of the semilunar cartilage may result in complications that produce limitation of motion.  See VAOPGCPREC 9-98.   Likewise, logically, Diagnostic Code 5258 would also require consideration of factors of functional loss under 38 C.F.R. § 4.40 and § 4.45.

The following evidence of record supports application of Diagnostic Code 5259 and the assignment of a higher 20 percent rating due to a meniscus injury as part of the Veteran's degenerative joint disease of the right knee:

At the April 2010 VA general medical examination, the Veteran credibly reported right knee pain and "popping" when running.  Also, upon objective examination, there was some tenderness at the medial joint line to palpation.  There was some limitation of flexion.  VA X-rays of the right knee dated in April 2010 added that the possibility of "chronic meniscal disease" cannot be excluded.  A VA vocational rehabilitation counseling record dated in July 2010 advised that the Veteran exhibits limitations from his right knee condition, including limitations to kneeling, squatting, climbing stairs and ladders, walking on uneven surfaces, and that his right knee will "pop."  VA treatment records dated from 2011 to 2013 note the Veteran was measured and fit with a patella stabilizer for the right knee.  A December 2011 VA treatment note recorded the Veteran has a right knee "meniscus tear."  X-rays of the right knee dated in May 2012 and September 2012 assessed possible small knee "joint effusion."  A VA orthopedic surgery consult dated in December 2012 noted "medial joint" and posterior lateral joint pain and buckling.  There was some limitation of flexion.  A positive McMurray's test was elicited.  A positive McMurray's sign/test is a cartilage click during knee manipulation and indicates meniscus injury.  See DORLAND'S ILLUSTRATED MEDICAL DICTIONARY 1917 (31st ed. 2007).  The assessment was a right knee medial meniscus tear.  

The impression of a magnetic resonance imaging (MRI) report of the right knee dated in December 2012 was medial meniscus body and posterior horn are attenuated in size, which could reflect postoperative change and/or tearing.  In addition, there was oblique linear signal abnormality in the medial meniscus posterior horn and posterior root suspicious for horizontal tear.  It was also assessed that these findings of a medial meniscus injury were similar to the earlier findings from an October 2010 MRI of the right knee.  A January 2013 VA treatment note indicated there was a right knee medial meniscal tear.  At the January 2016 VA knee examination, the Veteran again stated that his right knee "pops," and "gives out."  The VA examiner added a right knee meniscus condition of a medial meniscal tear was demonstrated in a 2012 MRI.  In addition, the January 2016 VA examiner remarked the Veteran had a right knee arthroscopy in 2008 during service, and now has residuals of "popping" and right knee pain.  There was some limitation of flexion.
  
At the September 2015 Travel Board hearing testimony, the Veteran competently and credibly testified that his right knee buckles and he has fallen.  It locks up at times.  There are frequent episodes of pain.  He wears brace sleeves for his right knee and takes Ibuprofen.  It impacts his job in maintenance.  The Veteran is credible in his lay testimony regarding right knee symptoms.  See Davidson v. Shinseki¸581 F.3d 1313 (Fed. Cir. 2009); Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006).  

In assigning the 20 percent rating under Diagnostic Code 5258, the Board has considered the impact of functional loss upon the Veteran's range of motion for the right knee.  38 C.F.R. §§ 4.40, 4.45; 4.59; Mitchell, 25 Vet. App. at 38; DeLuca, 8 Vet. App. at 206.  See also VAOPGCPREC 9-98.   

The Board has also considered whether an increased evaluation above 20 percent or a separate, additional evaluation would be in order under other relevant diagnostic codes for the right knee.  See Butts v. Brown, 5 Vet. App. 532, 538 (1993) (choice of diagnostic code should be upheld if it is supported by explanation and evidence).  However, other diagnostic codes for knee disabilities are not more appropriate because the facts of the case do not support their application.  See 38 C.F.R. § 4.71a, Diagnostic Code 5256 (ankylosis of the knee), Diagnostic Code 5257 (recurrent subluxation or lateral instability of the knee); Diagnostic Code 5259 (removal of the semilunar cartilage - there is evidence of arthroscopic surgery during service in 2008 but no evidence of removal of the meniscus); Diagnostic Code 5262 (impairment of the tibia and fibula); and Diagnostic Code 5263 (genu recurvatum).  No probative medical or lay evidence of record supports application of any of these diagnostic codes.  

On this issue, the Board is aware that with regard to instability under Diagnostic Code 5257, VA's General Counsel has held that a claimant who has both arthritis and instability of the knee may be rated separately under Diagnostic Codes 5003 and 5257, cautioning that any such separate rating must be based on additional disabling symptomatology.  See VAOPGCPREC 23-97 (July 1, 1997); 62 Fed. Reg. 63,604 (1997).  According to Diagnostic Code 5257, which rates impairment resulting from other impairment of the knee, to include recurrent subluxation or lateral instability of this joint, a 10 percent rating will be assigned with evidence of slight recurrent subluxation or lateral instability of a knee; a 20 percent rating will be assigned with evidence of moderate recurrent subluxation or lateral instability; and a 30 percent rating will be assigned with evidence of severe recurrent subluxation or lateral instability.  See 38 C.F.R. § 4.71a, Diagnostic Code 5257.  

However, as stated above, the evidence of record does not demonstrate recurrent subluxation or lateral instability to warrant a separate rating under Diagnostic Code 5257.  Specifically, at the April 2010 VA general medical examination, the Veteran denied any problem with instability or swelling.  Upon objective testing by the April 2010 VA examiner, there was no varus deformity, no valgus deformity, a negative Lachman's test, and negative anterior and posterior drawer tests.  A December 2011 VA treatment note recorded no anterior / posterior (AP) joint laxity.  A December 2012 VA orthopedic surgery consult commented there were no varus / valgus issues.  A December 2012 MRI report found that the anterior cruciate ligament is intact; the posterior cruciate ligament is intact; the medial collateral ligament is intact; and the lateral collateral ligaments are intact.  Finally, the January 2016 VA knee examiner observed no history of recurrent subluxation or lateral instability.  On joint stability testing, no joint instability was demonstrated.  In particular, there was normal anterior stability (Lachman test); normal posterior stability (posterior drawer test); normal medial stability (valgus test); and normal lateral stability (varus test).  The January 2016 VA examiner further observed the Veteran walked to the examination room and from the examination room to the waiting area with a normal gait and with no instability.  The VA examiner remarked the Veteran does not utilize the right knee brace given to him in 2011.  Moreover, the Board concludes any locking or popping or buckling of the right knee is already compensated in the 20 percent rating now assigned under Diagnostic Code 5258.  

Also, upon review, the evidence of record does not support an increased initial rating above the 20 percent assigned for the Veteran's right knee arthritis under either Diagnostic Codes 5260 and 5261 for limitation of flexion and extension.  38 C.F.R. § 4.7.  In making this determination, the Board has considered the competent and credible medical and lay evidence of record.  The probative lay and medical evidence of evidence of record does not establish limitation of flexion to 15 degrees, or limitation of extension to 20 degrees, even when considering functional loss.  See 38 C.F.R. § 4.71a, Diagnostic Codes 5260 and 5261.  

That is, at no time has the Veteran exhibited range of motion with flexion limited to 15 degrees, or extension limited to 20 degrees, even when considering pain and repetition of motion and other functional loss factors.  See e.g., April 2010 VA general medical examination (0 degrees of extension to 110 degrees flexion); December 2011 VA treatment note (pain at 145 degrees of flexion); December 2012 VA orthopedic surgery consult (0 degrees of extension to 110 degrees flexion); and January 2016 VA knee examination (0 degrees of extension to 115 degrees flexion).  When tested at the VA examinations, there was no additional functional loss or range of motion after three repetitions.  Also, pain, weakness, fatigability or incoordination did not significantly limit functional ability with repeated use over a period of time.  There was no pain on weight bearing.  In short, in the present case, there is no additional functional loss or additional limitation of motion due to pain and other symptoms that is not adequately accounted for in the higher 20 percent rating already assigned here.  See 38 C.F.R. §§ 4.40, 4.45, 4.59; Mitchell, 25 Vet. App. at 38; DeLuca, 8 Vet. App. at 206.

That notwithstanding, the Board will now address whether a separate and distinct compensable rating is still warranted for the Veteran's right knee arthritis under Diagnostic Code 5260 for limitation of flexion.  

The evaluation of the same "disability" or the same "manifestations" under various diagnoses is prohibited.  38 C.F.R. § 4.14.  A claimant may not be compensated twice for the same symptomatology as "such a result would overcompensate the claimant for the actual impairment of his earning capacity."  Brady v. Brown, 4 Vet. App. 203, 206 (1993).  This would result in pyramiding, contrary to the provisions of 38 C.F.R. § 4.14.  See also Amberman v. Shinseki, 570 F.3d 1377, 1381 (Fed. Cir. 2009) ("two defined diagnoses constitute the same disability for purposes of section 4.14 if they have overlapping symptomatology").  

However, when a veteran has separate and distinct manifestations attributable to the same knee injury, he should be compensated under different diagnostic codes.  Esteban v. Brown, 6 Vet. App. 259, 262 (1994).  See also Fanning v. Brown, 4 Vet. App. 225 (1993).  The critical inquiry in making such a determination is whether any of the disabling knee symptomatology is duplicative or overlapping.  The veteran is entitled to a combined knee rating where the symptomatology is distinct and separate.  Esteban, 6 Vet. App. at 262.  

The Court has also held that if the evidence warrants a separate evaluation for different manifestations of disability under a different diagnostic code, VA may assign such rating, but must also maintain the original evaluation under the diagnostic code protected under § 3.951(b) (for an assigned rating in effect for more than 20 years).  Murray v. Shinseki, 24 Vet. App. 420, 426 (2011).  

Therefore, in the present case, the Board has considered the propriety of assigning a separate, additional compensable rating for limitation of flexion or limitation of extension under Diagnostic Codes 5260 or 5261, in addition to the 20 percent rating for the already service-connected right knee arthritis and meniscus injury under Diagnostic Code 5258.  However, VBA's M21-1 Live Manual instructs VA not to assign separate evaluations for a meniscus disability under 38 C.F.R. § 4.71a, Diagnostic Code 5258 (dislocated semilunar cartilage) and limitation of motion of the same knee under either 38 C.F.R. § 4.71a, Diagnostic Code 5260 (limitation of flexion) or 38 C.F.R. § 4.71a, Diagnostic Code 5261 (limitation of extension).  The explanation is that limitation of motion of the knee is already contemplated by the meniscus Diagnostic Codes (5258 and 5259).  Although 38 C.F.R. § 4.71a, Diagnostic Code 5258 refers to "dislocated" cartilage and "locking" of the knee, this meniscus diagnostic code already contemplates limitation of motion of the knee through functional impairment with use (namely pain and effusion).  See M21-1, VBA Live Manual, Part III, Subpart iv, Chapter 4, Section A, Topic 3, Block i (change date May 25, 2017).  The Board emphasizes that the evaluation of the same manifestation under different diagnoses are to be avoided, as this would constitute impermissible pyramiding.  See 38 C.F.R. § 4.14.        

Finally, the Board acknowledges the Court recently held that the final sentence of 38 C.F.R. § 4.59 requires that VA examinations include joint testing for pain on both active and passive motion, in weight-bearing and nonweight-bearing and, if possible, with range of motion measurements of the opposite undamaged joint.  Correia v. McDonald, 28 Vet. App. 158, 169-70 (2016).  In the present case, the evidence of record satisfies the requirements of the Correia case, as the April 2010 VA examination considered both active and passive range of motion, and the January 2016 VA examination considered the effect of weight-bearing on the Veteran's knees.  Also, both VA examinations considered range of motion measurements of the opposite undamaged joint - the left knee. 

In conclusion, the Board finds that the medical and lay evidence of record supports an increased 20 percent disability rating, but no greater, for right knee arthritis and meniscal injury under Diagnostic Code 5258.  38 C.F.R. § 4.3.

Finally, neither the Veteran nor his/her representative has raised any other issues, nor have any other issues been reasonably raised by the record.  See Doucette v. Shulkin, 28 Vet. App. 366 (2017) (confirming that the Board is not required to address issues unless they are specifically raised by the claimant or reasonably raised by the evidence of record)."  See also Yancy v. McDonald, 27 Vet. App. 484, 493 (2016).





ORDER

An initial 20 percent disability rating, but no higher, for degenerative joint disease and meniscal injury of the right knee is granted.  



____________________________________________
DAVID L. WIGHT
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


